Atkinson, J.
1. A bill of exceptions recited the filing of a petition by a plaintiff against two defendants, the issue of a rule nisi, the failure of either defendant to appear at the interlocutory hearing, the continu*216ing in effect of a restraining order, the making of additional parties by amendment, the filing of pleas to the jurisdiction by one of the original defendants and certain of those made parties defendant by amendment, the hearing of the case upon the petition with its amendments and the pleas to the jurisdiction, the submission of the case to the judge to pass upon all questions of law and fact, the introduction of certain evidence upon the hearing, and the rendition of a judgment at the conclusion of the evidence, overruling the “pleas to the jurisdiction.” This was followed by the allegation, “to which ruling and decision” the defendants who pleaded to the jurisdiction “there, then, and now excepted, and now except and assign the same as error.” Held, that this is an attempt to assign error upon the judgment denying the pleas to the jurisdiction, and is not a sufficiently definite assignment of error to present any question for decision. Neal Loan &c. Co. v. Wright, 116 Ga. 395 (42 S. E. 715); Jackson Banking Co. v. Maddox, 127 Ga. 96 (56 S. E. 119), and citations; Smith v. Marshall, 127 Ga. 374 (59 S. E. 416).
No. 4449.
April 15, 1925.
McClure, Sale & McClure, for plaintiffs in error.
Maddox, Maddox & Mitchell and B. T. Brock, contra.
(а) There being no sufficient assignment of error the bill of exceptions must be dismissed.
(b) The case differs from Kirkland v. Atlantic & Birmingham Railway Co., 126 Ga. 246 (55 S. E. 23), in which the judge in the exercise of his discretion refused a temporary injunction.

Writ of error dismissed.


All the Justices concur.